
	

114 HR 2037 IH: United States Commission on International Religious Freedom Reauthorization Act of 2015
U.S. House of Representatives
2015-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2037
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2015
			Mr. Smith of New Jersey introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To reauthorize the United States Commission on International Religious Freedom, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the United States Commission on International Religious Freedom Reauthorization Act of 2015. 2.Establishment and composition (a)In generalSubsection (a) of section 201 of the International Religious Freedom Act of 1998 (22 U.S.C. 6431) is amended by inserting before the period at the end the following: , which shall be an independent Federal Government advisory body.
 (b)SelectionSubparagraph (A) of section 201(b)(2) of the International Religious Freedom Act of 1998 (22 U.S.C. 6431(b)(2)) is amended by inserting at the end the following new sentence: The Commission as a whole shall also have expertise on the variety of faiths practiced around the world..
 (c)MembershipSubsection (b)(3) of section 201 of the International Religious Freedom Act of 1998 (22 U.S.C. 6431) is amended by striking The appointments required by paragraph (1) shall be made not later than 120 days after the date of the enactment of this Act. and inserting the following: An appointment required by subparagraph (B) of paragraph (1) should be made within 90 days of a vacancy on the Commission..
 (d)VacanciesSubsection (g) of section 201 of the International Religious Freedom Act of 1998 (22 U.S.C. 6431) is amended by striking the second sentence.
 3.Training for Foreign Service officersSubsection (a) of section 708 of the Foreign Service Act of 1980 (22 U.S.C. 4028) is amended— (1)in the matter preceding paragraph (1),
 (A)by striking and the director and inserting the director; and (B)inserting and members of the United States Commission on International Religious Freedom, after Training Center,; and
 (2)in paragraph (2)— (A)by striking and the various and inserting the various; and
 (B)by inserting , the relationship between religious freedom and security, and the role of religious freedom in United States foreign policy after violations of religious freedom.
				4.Commission personnel matters
 (a)In generalSubsection (a) of section 204 of the International Religious Freedom Act of 1998 (22 U.S.C. 6432b) is amended in the second sentence, by inserting voting after nine.
 (b)CompensationSubsection (b) of section 204 of the International Religious Freedom Act of 1998 (22 U.S.C. 6432b) is amended by inserting voting members of the after The.
 (c)Security clearancesSubsection (e) of section 204 of the International Religious Freedom Act of 1998 (22 U.S.C. 6432b) is amended by adding at the end the following new sentence: The Department of State is encouraged to allow Commissioners and Commission staff with the appropriate security clearance access to classified information, in order to fulfill the duties and responsibilities of their positions..
 (d)Application of antidiscrimination lawsSubsection (g) of section 204 of the International Religious Freedom Act of 1998 (22 U.S.C. 6432b) is amended by inserting , including discrimination on the basis of religion after employment discrimination.
 5.Standards of conduct and disclosureParagraph (2) of section 208(d)(2) of the International Religious Freedom Act of 1998 (22 U.S.C. 6435a(d)(2)) is amended by adding at the end the following new subparagraph:
			
 (H)Intern, fellowship, and volunteer programs that are primarily of educational benefit to the intern, fellow, or volunteer. Sponsoring private parties may provide compensation and benefits to interns, fellows, and volunteers, provided that no conflict of interest arises. The number, duration, and funding source of any such internship, fellowship, or volunteer programs shall be described in the annual financial report required by subsection (e)..
 6.Extension and termination of authorityThe International Religious Freedom Act of 1998 is amended— (1)in subsection (a) of section 207 (22 U.S.C. 6435), by striking 2015 and inserting 2021; and
 (2)in section 209 (22 U.S.C. 6436), by striking September 30, 2015 and inserting September 30, 2021.  